IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-40143
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JONATHAN BISHOP,
a/k/a Willie Bruce Allen,

                                           Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-99-CR-97-1
                       --------------------
                          August 8, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jonathan

Bishop, a/k/a Willie Bruce Allen, has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Bishop has received a copy of counsel's motion

and brief, but has not filed a response.    Our independent review

of the brief and the record discloses no nonfrivolous issue.

Accordingly, counsel's motion for leave to withdraw is GRANTED,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-40143
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   5TH CIR. R. 42.2.